Citation Nr: 0423491	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  03-02 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right eardrum rupture.  

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss prior to February 12, 2004, and to 
restoration of a 10 percent evaluation for bilateral hearing 
loss from February 12, 2004.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel



INTRODUCTION

The veteran served on active duty from July 1970 to July 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The issues on appeal originally included entitlement to 
service connection for a back and neck disability, a 
bilateral knee condition, and service connection for 
residuals of left eardrum rupture as indicated in the 
November 2002 statement of the case (SOC).  During the 
veteran's videoconference hearing before the undersigned 
conducted in June 2003, the veteran stated that the issue 
with respect to residuals of an injury to the left eardrum 
was, in fact, supposed to be residuals of injury to the right 
eardrum.  That matter has been reflected correctly in 
subsequent decisions.  

In the Board's decision and remand dated in January 2004, the 
issues of service connection for a cervical spine disorder 
and bilateral knee disability were denied.  Thus, those 
issues are no longer before the Board.  The issues of service 
connection for residuals of a right eardrum rupture, service 
connection for low back disorder, and entitlement to an 
evaluation in excess of 10 percent for bilateral hearing loss 
were remanded for further development.  The RO completed all 
remand directives, and no further assistance is required for 
equitable adjudication of this matter.  

In the rating decision on appeal, that is the February 2002 
rating action, the RO denied a compensable evaluation for 
left ear hearing loss.  In the November 2002 SOC the RO 
granted service connection for right ear hearing loss and 
assigned a 10 percent evaluation for bilateral hearing loss.  
In April 2004, subsequent to the Board Remand, the RO 
decreased the evaluation of the veteran's service-connected 
bilateral hearing loss from 10 percent to a noncompensable 
evaluation based on findings from the most recent VA 
audiological evaluation conducted in February 2004.  

Therefore, proper adjudication of the veteran's claim 
requires an analysis during two discrete time periods:  The 
first period is prior to February 12, 2004; the second period 
is from February 12, 2004, when the disability rating for his 
bilateral hearing loss was decreased to a noncompensable 
level.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no competent evidence of residual disability of 
the right eardrum attributable to service.  

3.  Audiometric evaluations conducted from January 1974 to 
February 2004 show that the veteran had level IV hearing in 
the left ear and level I hearing in the right ear at best, 
and at worst had level VI hearing in the left ear and level 
III hearing in the right ear.  


CONCLUSIONS OF LAW

1.  Residuals of right eardrum rupture were not incurred or 
aggravated during active military service.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).  

2.  For the period prior to February 12, 2004, the criteria 
for a rating in excess of 10 percent for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Tables VI and VII, Diagnostic 
Code 6100 (2003).

3.  From February 12, 2004, the criteria for restoration of 
the 10 percent evaluation for bilateral hearing loss have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, Tables VI and VII, Diagnostic Code 6101 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a January 2002 letter, the 
RO notified the veteran of the information and evidence 
needed to substantiate and complete his service connection 
and increased rating claims, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also advised the veteran to 
submit or identify any additional information that he felt 
would support his claims.  Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112 (2004).  

Here, it is noted that the original rating decision on appeal 
which denied the veteran's claims was dated in February 2002.  
The veteran did receive notification of the VCAA prior to the 
initial rating decision denying his service connection and 
increased rating claims.  The content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  It is also noted that after providing 
the veteran the January 2002 VCAA notice and affording him 
the opportunity to respond, the RO continued to develop the 
veteran's claims, as evidenced by the letter dated in 
September 2002 seeking additional medical evidence in support 
of the veteran's claim.  The statement of the case was 
provided in November 2002.  In summary, the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA and private 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2003).  
It is noted that he has identified no additional records in 
connection with this appeal.  Moreover, the veteran has been 
afforded pertinent VA medical examinations in connection with 
his claims.  The examination report provides the necessary 
medical opinions.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

I.  Facts

Service medical records show a normal enlistment examination 
in March 1970.  In a medical entry dated in November 1971, 
there is a notation of right ear pain that occurred in Hawaii 
during a diving operation.  Diagnosis was submucosal hematoma 
of the tympanic membrane.  The separation examination report 
dated in July 1973 is silent for any notation, mention, or 
diagnosis associated with the right eardrum.  

A VA examination report dated in January 1974 shows that the 
right eardrum had a narrow cone of light.  It was noted that 
there was a perforation of the tympanic membrane, healed (by 
history).  Reference is made to the left eardrum as the one 
affected by a diving incident reported during service.  This 
was apparently an error and should have referred to the right 
eardrum.  

In an audiometric examination dated in January 1974, the 
examiner noted high frequency sensorineural hearing loss of 
the left ear.  The veteran denied hearing difficulty.  
Discrimination scores were 100 percent bilaterally.  Hearing 
acuity with within normal limits in the right ear.  Results 
were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
0
0
0
40

In a VA outpatient record dated in June 1991, it is noted 
that the veteran complained of a ruptured "left" eardrum 
since 1970 with symptoms of pain and loss of hearing.  July 
1991 records indicate slightly opaque tympanic membrane in 
the left ear and clear in the right.  A September 1991 
audiological evaluation shows mild to severe mid-to-high 
frequency sensory hearing loss in the left ear and moderate 
high frequency sensory hearing loss in the right ear.  
Tympanograms were within normal limits.  Acoustic reflexes 
showed no abnormal reflex decay.  

A QTC audiological evaluation conducted in January 2002 
showed findings as noted below:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
65
60
LEFT
10
10
40
80
85

The average puretone thresholds were 40 in the right ear and 
53.75 in the left ear.  Speech recognition scores under the 
Maryland CNC Word List were 80 percent in the right ear and 
64 percent in the left ear.  

Otoscopy revealed visible partial tympanic membrane.  The 
veteran reported unbalance sensations.  

A personal hearing was conducted in June 2003.  The veteran 
testified that he ruptured his right eardrum during a scuba 
diving mission while on active duty in Airborne School in 
Hawaii. 

During a VA examination conducted in February 2004, the 
examiner noted the veteran's history of an incident in 
service while in submarine training in 1971 during which the 
veteran experienced acute pain in both ears.  He stated that 
he was told that he had ruptured the right eardrum.  He 
reported that, since then, he had had symptoms of vertigo, 
hearing loss, tinnitus, and occasional pain.  The veteran 
also reported having been around demolitions, aircraft, 
diving operations, and gunfire noises while in service.  The 
examination showed no external deformities, scars, or 
ulcerations.  The ear canals were clear with no cerumen 
impaction, and the tympanic membranes were intact with no 
erythema, scarring, bulging, retraction, or evidence of 
perforation.  Hearing was grossly intact.  The veteran did 
not use hearing aids.  There was no evidence of acute or 
chronic ear disease.  

Results of the audiology examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
60
60
LEFT
0
10
40
80
90

Puretone threshold averages were 36 in the right ear and 55 
in the left ear.  Speech recognition scores under the 
Maryland CNC Word List were 96 percent in the right ear and 
82 percent in the left ear.  

Typanometry for both ears was within normal limits.  There 
was negative acoustic reflex decay for both ears.  The 
examiner noted tympanic membranes were visualized during 
otoscopic examination bilaterally.  The veteran denied 
otorrhea, vertigo, and otalgia bilaterally.  The examiner 
noted that the veteran was treated for right submucosal 
hematoma of his tympanic membrane without any mention of 
tympanic membrane perforation in either ear.  

The examiner noted that it was as likely as not that the 
hearing loss and tinnitus were caused by the reported noise 
exposure in service.  

II.  Law and Regulations

Service connection 

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2003), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Under the prevailing regulations for hearing loss, an 
examination for hearing impairment must be conducted by a 
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  Examinations are to be conducted without the use of 
hearing aids.  To evaluate the degree of disability from 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.  These are 
assigned based on a combination of the percent of speech 
discrimination and the puretone threshold average, as 
contained in a series of tables within the regulations.  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four.  38 C.F.R. § 4.85 (2003).

The regulatory provisions essentially address the question of 
whether the speech discrimination testing employed by VA in a 
quiet room with amplification of sounds accurately reflect 
the extent of hearing impairment.  Based on research, two 
circumstances were identified where alternative tables could 
be employed.  One was where the puretone thresholds in any 
four of the five frequencies of 500, 1,000, 2,000, 3,000 and 
4,000 Hertz are 55 decibels or greater.  The second was where 
puretone thresholds are 30 decibels or less at frequencies of 
1,000 Hertz and below, and are 70 decibels or more at 2,000 
Hertz.  See 38 C.F.R. § 4.86.  

III.  Analysis

Service connection 

The veteran alleges that as a result of an incident during 
submarine training in service while stationed in Hawaii, he 
ruptured his right eardrum and experienced ongoing symptoms 
since that time.  

Indeed, the Board recognizes that during service, there is 
documentation of an incident in which the veteran complained 
of right ear pain due to diving during an operation in 
Hawaii.  Submucosal hematoma of the tympanic membrane was 
diagnosed.  Thereafter, the service medical records are 
silent for any mention of residual disability as a result of 
his diving incident.  

Post-service records are silent for any notation of chronic 
residual disability of the right eardrum attributable to the 
1971 diving incident.  As noted, no chronic disability 
affecting the right eardrum is shown.  The report from the VA 
examination conducted in January 1974 indicates that the 
right eardrum had a narrow cone of light.  By way of history 
only, the examiner noted perforation of tympanic membrane, 
healed.  Subsequent tympanograms were within normal limits.  

Moreover, the report from the most recent VA examination 
conducted in February 2004 showed no residual disability due 
to the in-service incident.  There were no external 
deformities, scars, or ulcerations, and the ear canals were 
clear.  The tympanic membranes were intact with no erythema, 
scarring, bulging, retraction, or evidence of perforation.  
There was no evidence of acute or chronic ear disease.  

There being no competent evidence of current disability, the 
veteran's service connection claim must be denied.  

The veteran's own opinion and statements that residuals of 
right eardrum rupture began in service are not competent 
evidence in this case.  Although a layperson is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a layperson is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  There is no evidence of record indicating that the 
veteran has specialized medical training so as to be 
competent to render a medical opinion.

Thus, in light of the foregoing, the Board must deny the 
veteran's service connection claim.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim for service connection for 
residuals of right eardrum rupture.  38 C.F.R. § 3.102 
(2003).

Increased rating prior to February 12, 2004

With regard to assigning an evaluation in excess of 
10 percent prior to February 12, 2004, the Board notes that a 
higher rating is not warranted for that time period.  The 
pertinent evidence of record during this period includes the 
January 1974 VA audiometric examination report which shows 
that the veteran had 100 percent discrimination ability 
bilaterally with a zero decibel loss for speech reception 
threshold.  There was a 40 decibel loss at 4,000 Hertz in the 
left ear.  These test results indicated that the veteran's 
hearing was at level I bilaterally.  

The January 2002 VA audiology results showed that the average 
puretone threshold in the right ear was 40 and 53.75 in the 
left ear.  Speech recognition scores under the Maryland CNC 
Word List were 80 percent in the right ear and 64 percent in 
the left ear.  This is indicative of level VI hearing in the 
left ear (poorer ear) and level III hearing in the right ear 
(better ear).  Applying the provisions of Table VII, 
38 C.F.R. § 4.86, these findings meet the criteria for a 10 
percent rating, but not any higher than 10 percent.  
38 C.F.R. § 4.85, Code 6101.  

In view of the foregoing, the Board finds that a rating in 
excess of 10 percent for bilateral hearing loss during the 
period prior to February 12, 2004, is not warranted.  It is 
also noted that there is no other pertinent medical evidence 
of record which would entitle the veteran to a higher rating 
than 10 percent for bilateral hearing loss prior to February 
12, 2004.  38 C.F.R. § 4.85, Code 6100.  

Entitlement to restoration of a 10 percent evaluation from 
February 12, 2004

In the April 2004 rating decision, the RO reduced the 
10 percent evaluation for the veteran's service-connected 
bilateral hearing loss to a noncompensable disability rating 
based on VA examination findings from the VA examination 
conducted on February 19, 2004.  

Inasmuch as the basis for the reduction was a February 19, 
2004, examination, there is absolutely no evidence 
substantiating the RO's reduction as of February 12, 2004.  
Restoration of the 10 percent evaluation for the time period 
is, in fact, warranted.  

It is noted, however, that there is no other pertinent 
medical evidence of record that would entitle the veteran to 
a rating greater than 10 percent at any time during the 
course of this appeal.  

In addition to the medical findings of record, the Board has 
considered the veteran's contentions and his spouse's 
testimony regarding the severity of his hearing loss.  
Although his statements are credible, they do not serve to 
establish any rating higher than 10 percent for bilateral 
hearing loss.  Disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluation are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  In this case, the numeric designations 
correlate to a 10 percent rating for the period prior to and 
from February 12, 2004.  

Thus, under the facts of this case, the Board has determined 
that the veteran is entitled to restoration of a 10 percent 
rating from February 12, 2004 for his service-connected 
bilateral hearing loss.  


ORDER

Service connection for residuals of right eardrum rupture is 
denied.  

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss prior to February 12, 2004, is denied.  

Entitlement to an evaluation of 10 percent for bilateral 
hearing loss from February 12, 2004, is granted.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



